DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 2-6 are pending of which claims 2, 4 and 5 are independent claims, and claim 1 is deleted.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 2 and its dependent are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of Patent No. 8908560 and claim 7 of the patent 9386577. The claims at issue are not patentably distinct from each other see the below Table.

Patent 8908560
Patent 9386577
Instant application (15164586)
Remarks
1. A mobile communication system in which, with the separate use of a plurality of 
wherein in a case where the base station performs radio communication with the userequipment corresponding to said aggregated carriers with the use of said aggregated carriers,each of a plurality of transport blocks created by dividing a transport channel is transmittedper each of said plurality of component carriers constituting said aggregated carriers, andcontrol information related to radio communication between the base station and the user equipment 




 granted.


7. (Previously Presented) The mobile communication system according to Claim 5, wherein a predetermined upper limit is provided to the number of component carriers included in said candidate set.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 2-5 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated  by US. Pub. 20100267394 to Wu (hereinafter “Wu”).

Regarding claim 2. : Wu discloses a mobile communication system in which with the use of aggregated carriers including a plurality of component carriers aggregated by carrier aggregation, a base station performs radio communication with a user equipment, wherein the user equipment notifies the base station of a maximum number of component carriers capable of said carrier aggregation (Wu, see paragraph[0013], a mobile device capable of communicating with the network through a maximum number of component carriers, and a base station receiving a capability information message indicating the number of component carrier  from the mobile device, and see paragraph [0039], FIG. 1, for example, a UE supports m component carriers and carrier aggregation, and capable of receiving data on the m component carriers; the network receives the capability information message indicating the component carrier capability including the number of "m" from the UE).  

Regarding claim 3. : Wu discloses the   mobile communication system according to claim 2, wherein the user equipment notifies, as capability information of the user equipment, the maximum number of said component carriers capable of said carrier aggregation (Wu, see paragraph [0039], FIG. 1, for example, a UE supports m component carriers and carrier aggregation, and capable of receiving data on the m component carriers; the network receives the capability information message indicating the component carrier capability including the number  "m" from the UE, and the network compares the "m" and the number of component carriers that has been configured to the UE to receive data; and it is important that a measurement gap is configured, i.e., if the received capability information is (m-1) component carriers to receive data, the network does not configure the measurement gap to the UE for the inter-frequency/inter-RAT measurement; if the network has configured all the “m” component carriers to the UE for receiving data, the network configures the measurement gap to at least one of the component carriers of the UE for inter-frequency/inter-RAT measurement).  

Regarding claim 4. : Wu discloses a user equipment that performs radio communication with a base station with the use of aggregated carriers including a plurality of component carriers aggregated by carrier aggregation, wherein the user Wu, see paragraph [0039], FIG. 1, for example, a UE supports m component carriers for carrier aggregation, and capable of receiving data on the m component carriers; the network receives the capability information message indicating the component carrier capability including the number of "m" from the UE, and the network compares the "m" and the number of component carriers that has been configured to the UE to receive data, the comparison is to determine whether component carrier for measurement is needed).

Regarding claim 5. : Wu discloses a base station that performs radio communication with a user equipment with the use of aggregated carriers including a plurality of component carriers aggregated by carrier aggregation, wherein the base station receives a maximum number of component carriers capable of said carrier aggregation, the maximum number being notified from the user equipment (Wu, see paragraph [0039], FIG. 1, for example, a UE supports m component carriers and carrier aggregation, and capable of receiving data on the m component carriers through aggregation; the network receives the capability information message indicating the number of “m” component carrier from the UE, and the network compares the "m" and the number of component carriers that has been configured to the UE to receive data and this comparison helps whether  the network configures the measurement gap to at least one of the component carriers of the UE for inter-frequency/inter-RAT measurement, or not).
Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
nonobviousness.
Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US. Pub. 20100267394 to Wu (hereinafter “Wu”) in view of US. Pub. 20110243261 to Bienas (hereinafter “Bienas”).

Regarding claim 6: Wu discloses the mobile communication system according to claim 2, wherein the base station notifies the user equipment of a carrier aggregation configuration via radio resource management (RRC) messaging (Wu, see paragraph [0041], FIG. 1 &7, using RRC connected state, a network sends a message indicating that all of the component carriers are aggregated and configured to receive data from the UE).  

However, Wu does not explicitly teach identification of component carriers to be aggregated. However, Bienas in the same or similar field of endeavor teaches Bienas, see paragraph [0168], a base station decides to schedule the mobile terminal component carriers, and transmits a scheduling message (resource allocation message) on a PDCCH to a mobile terminal as CC2 and CC1 and the frequency position of allocated resources, and these multiple component carriers are aggregated). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Bienas into Wu’s system/method because it would allow air interface optimization for packet data transmission.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve improvement of system capacity and spectral efficiency (Bienas; [0025]).

Response to Arguments
Applicant's arguments filed 07/10/2018 have been fully considered but they are not persuasive. See below.

Applicant argues that with respect to the rejection of Claims 2-6 as being anticipated by Wu, the rejection is respectfully traversed; the outstanding Office Action relies on the filing date of the provisional application (provisional application no. 61/169,319, 

Examiner elaborates on the rejection, as well known in the relevant art, the UE capability information that is required is the number of component carriers that can be aggregated for data transmission, i.e., minus the component carrier configured for measurement gap. The UE sometimes sends as capability information the total number of component carriers minus component carrier for measurement gap, the base station uses  to configure and aggregate the total  number of component carriers capability received, otherwise the base station configures a component 

Applicant argues Wu merely describes that a UE capable of communicating through the maximum number of component carriers sends its capability information to the eNB, which considers this information in configuring component carriers for the UE.

Examiner respectfully disagrees with applicant, once the total number of component carriers to be configured for the UE is known to eNB, as well known in the relevant art, the eNB configures multiple component carriers for a UE based on the received capability, and as well known in the relevant art, multiple component carriers to be used by a UE, they have to be aggregated. The configuration and aggregation of plurality of component carriers based on the received capability information is performed for the UE by the eNB.

Applicant argues determining measurement gaps. However, there is no description of notifying from the UE to the eNB what the maximum number of component carriers for aggregation is. Therefore, Wu does not disclose or suggest "the user equipment notifies the base station of a maximum number of component carriers capable of said carrier aggregation" as recited in Claim 2. 



Applicant argues that the relevant portions of the provisional application describe: Solution 1 A UE capable of receiving data on a maximum m component carriers sends a capability information message to indicate to an eNB the multiple component carriers capability, so that the eNB considers the UE multiple component carriers capability and the number of component carriers configured to the UE to determine whether to configure measurement gaps for the UE for an inter-frequency measurement (within the same or different bad) or for an inter-RAT measurement. (The provisional application at p. 8). Thus, the provisional application also does not disclose or suggest "the user equipment notifies the base station of a maximum number of component carriers capable of said carrier aggregation" as recited in Claim 2 for substantially the same reasons as discussed above relative to Wu. 



Applicant argues that neither Wu nor the provisional application disclose or suggest every feature recited in Claim 2, and Claim 2 is believed to be in condition for allowance together with any claim depending therefrom. 

Examiner respectfully disagrees with applicant, solution 3 and its dependents indicate sending number “m” component capability information to eNB and the rejection using Wu is valid for the claimed limitations.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DEBEBE A ASEFA/Examiner, Art Unit 2476                                                                                                                                                                                                        

/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477